Citation Nr: 0829396	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  95-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as depression or bipolar disorder.


REPRESENTATION

Appellant represented by:	P. J. Sebekos, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO), 
which denied service connection for manic depressive 
disorder.  

In February 2000, the veteran testified before Veterans Law 
Judge A. Bryant in Washington, D.C.  The Board remanded the 
case to the RO in April 2000 for further development.  The 
veteran testified before Veterans Law Judge C.W. Symanski in 
May 2004.  In August 2004, the Board remanded the claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.

In a June 2006 decision, the Board denied service connection 
for an acquired psychiatric disorder claimed as depression or 
bipolar disorder.  In an order dated March 31, 2008, the 
United States Court of Appeals for Veterans Claims (Court) 
remanded the case to the Board for readjudication.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In an order dated March 31, 2008, the Court remanded the 
aforementioned appeal back to the Board for compliance with 
instructions set forth in a Joint Motion for Remand.  The 
Motion instructions included the following: (1) provide 
Appellant with notice of VA's inability to obtain the records 
that it had sought in accordance with 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(e); (2) provide Appellant with notice that 
she may submit records from alternative sources; and, (3) 
assist Appellant with her claim by re-examining the evidence 
and seeking any other evidence that is necessary to support 
its decision.  The Board must therefore remand the claim for 
the above-mentioned actions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must notify the appellant 
that: (1) VA is unable to obtain any 
additional official military records 
concerning her military service from the 
National Personnel Records Center (NPRC); 
(2) she may submit records from 
alternative sources; and, (3) VA will 
assist her claim by re-examining all the 
evidence and seeking any other evidence 
that is necessary to support its 
decision. 

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim.  If the benefits sought remain 
denied, the veteran and her attorney 
should be furnished a supplemental 
statement of the case (SSOC) and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until she receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




